FILED
                           NOT FOR PUBLICATION                                DEC 07 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30251

              Plaintiff - Appellee,              D.C. No. 3:10-cr-05553-RJB-1

  v.
                                                 MEMORANDUM*
ZACHARY BECK,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted November 8, 2012**
                               Seattle, Washington

Before: W. FLETCHER and FISHER, Circuit Judges, and TUCKER, District
Judge.***




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Josephine Staton Tucker, United States District Judge
for the Central District of California, sitting by designation.
      Defendant Zachary Beck appeals his conviction and his sentence after a

bench trial on the basis that his waiver of his jury-trial right was not knowing,

voluntary, or intelligent. Beck also appeals his conviction for conspiracy to violate

civil rights on the ground that the government failed to prove an agreement to

violate the victim’s civil rights. We affirm.

      Beck’s jury-trial waiver was knowing, voluntary, and intelligent. The district

court conducted an “in-depth” colloquy with Beck that adequately addressed the

four elements of his jury-trial right, including his right to personally participate in

jury selection. United States v. Christensen, 18 F.3d 822, 826 (9th Cir. 1994); see

United States v. Cochran, 770 F.2d 850, 853 (9th Cir. 1985).

      Sufficient evidence supported the district court’s conclusion that Beck

conspired to violate the victim’s civil rights, including strong circumstantial

evidence that Beck and his associates “acted with a common goal” in attacking the

victim. United States v. Corona-Verbera, 509 F.3d 1105, 1117 (9th Cir. 2007).

      AFFIRMED.




                                      Page 2 of 2